Citation Nr: 9907966	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-28 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence showing that the 
veteran manifested chloracne to a degree of 10 percent or 
more within one year after his last date of exposure to 
herbicides in service.  

3.  There is no competent medical evidence of a nexus between 
the veteran's chloracne and his period of active military 
service or some incident thereof.  


CONCLUSIONS OF LAW

1.  The presumption of inservice incurrence of chloracne is 
inapplicable.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6) (1998).

2.  The veteran's claim of entitlement to service connection 
for chloracne is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's separation document showed two years of foreign 
service, and service medical records reflect service in Korea 
from June 1965 to June 1966, and service in Vietnam around 
August 1967.  He was awarded decorations consistent with 
service in Vietnam.

Service medical records, including the May 1968 separation 
examination, were negative for the complaint, treatment, or 
diagnosis was chloracne or any other skin disorder. 

The RO received the veteran's original claim for a skin 
disorder in December 1991.  He submitted a duplicate claim in 
January 1994.  He indicated that he had a skin disorder, 
chloracne, on the arms, back, and legs.  

The veteran was afforded a VA examination in March 1994.  He 
gave a history of Agent Orange exposure during service in 
Vietnam in November 1965.  One year later, he noticed a rash 
on the back, upper arms, and the back of the legs associated 
with itching.  He also developed sores on the back.  The 
veteran indicated that there had been remission and 
exacerbation of the lesions, which were more marked in the 
summer.  He did not use any medication.  He had not 
subjective complaints at that time.  Examination was 
significant for several scars predominantly on the upper back 
and papules.  There was no cysts or comedos.  There were no 
lesions on the upper arms.  There were papules on the chest, 
but no scars.  The examiner found no nervous manifestation.  
Color photographs of the veteran's back were attached to the 
examination report.  The diagnosis was status post exposure 
to Agent Orange and chloracne, mild case noted on 
examination.  

The veteran testified at a personal hearing in October 1994.  
He was first in Vietnam in late 1965 on a temporary duty 
assignment for about one month.  During this time, the 
veteran's assignment was limited to the Saigon air base area.  
He returned to Vietnam for a full 12-month tour beginning in 
December 1967 until his discharge.  He was stationed at Cam 
Ranh Bay.  His duties included moving freight and troops in 
and out of the countryside.  He was an air passenger 
specialist.  Sometimes he was required to fly to an 
unapproved air field and camp there for several days.  He had 
a break-out in Cam Ranh Bay.  The physician gave him a 
lotion.  He sought no other treatment in service.  He never 
really sought treatment again after he learned that putting 
cream on it was the extent of the treatment.  He continued to 
self-treat.  He was first officially diagnosed as having 
chloracne during a VA examination.  He did not take any 
medication for the disorder.  He usually had break-outs 
during hot summer days.  The skin disorder consisted of red, 
itchy splotches and occasionally sores on the back, arms, and 
legs.  The disorder had never affected his employment, though 
he would be uncomfortable working during a break-out.  During 
the occasion in service when he sought treatment, the veteran 
was told that he might be getting too much sun.  He did not 
know whether the lotion given to him was a sunscreen, a 
medication, or both.  The veteran indicated that he always 
had small areas of the skin disorder.  He explained that he 
had other foreign service in Okinawa and Korea.      

The veteran underwent an additional VA examination in May 
1998.  He gave a history of breaking out in rashes since 
1965.  He was not sure if he had been sprayed with Agent 
Orange.  He broke out predominantly on the back with large 
bumps and sometimes pustules, associated at times with 
itching.  He currently complained of a rash on the left 
thigh.  He also had a history of breaking out on the 
forehead.  The veteran related that a skin biopsy performed 
two months ago was inconclusive.  He was given a topical 
cortisone cream for the affected areas.  Examination revealed 
some scaling of the upper back without erythema.  There were 
no cysts or pustules.  There was no evidence of chloracne on 
the back or shoulders.  There were papulonodular lesions 
without associated erythema noted on the right side of the 
forehead.  Examination of the left thigh showed diffuse 
erythema with dry skin.  The diagnosis was mild ichthyosis of 
the back and left thigh and papulonodular lesion on the right 
side of the forehead of unknown etiology.  The examiner 
commented that chloracne was not evident on examination.   

VA dermatology clinic notes dated in April 1998 indicated 
that the veteran had been seen the previous week for a 
biopsy.  The results showed dermal edema and perivascular 
infiltrate of lymphs consistent with urticaria.  The veteran 
was currently using several medications.  It was noted that 
the skin had been clear all day Monday, but increased on 
Tuesday, without new medications, foods, etc.  The assessment 
was acute urticaria.  He was to continue his medications.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Herbicide 
exposure is presumed if the veteran has a designated disease 
and served in Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

Diseases associated with herbicide exposure for purposes of 
the presumption include chloracne or other acneform disease 
consistent with chloracne.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  In order for the presumption to apply, 
chloracne or other acneform disease consistent with chloracne 
must become manifest to a degree of 10 percent or more within 
one year of the last on which the veteran was exposed to an 
herbicide agent during active military service.   38 U.S.C.A. 
§ 1116(a)(2)(C); 38 C.F.R. § 3.307(a)(6)(ii).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).
 
In this case, the Board finds that there is no satisfactory 
evidence of record showing that the veteran manifested 
chloracne to a degree of 10 percent or more within one year 
of the last date of inservice exposure to herbicides.  
38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6).  Although the 
Board acknowledges that the veteran testified that he 
suffered from a skin disorder in service, there is no mention 
of any complaint or treatment of a skin disorder in service.  
In addition, the veteran has stated that he began to 
experience recurrent "rashes" within one year after 
service.  However, such statements do not constitute proof 
that the "rashes" were in fact chloracne or that they were 
manifest to a degree of at least 10 percent within that year.  
Therefore, the presumption of inservice incurrence of 
chloracne is inapplicable.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.307(a)(6).  

The Board must also review the veteran's claim on a direct 
service connection basis.  The March 1994 VA examination 
report shows a diagnosis of chloracne.  The Board notes that 
the subsequent VA examination did not include such a 
diagnosis.  For purposes of determining whether the claim is 
well grounded, the Board presumes the truthfulness of the 
veteran's statements regarding exposure to Agent Orange in 
service.  Robinette, 8 Vet. App. at 77-78; King, 5 Vet. 
App. at 21.  However, the Board finds that the claim is not 
well grounded as there is no competent medical evidence of a 
nexus between the diagnosed chloracne and the veteran's 
period of military service more than 20 years before.  
Specifically, the March 1994 VA examiner did not link the 
chloracne to the reported herbicide exposure.  In addition, 
there is no private or VA medical evidence of record that 
establishes a relationship between the skin disorder and 
service.  The veteran is a lay person, and his personal 
opinion regarding the etiology of the skin disorder cannot 
constitute competent medical evidence to establish a well 
grounded claim.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for chloracne.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for chloracne, he should submit medical evidence 
showing that he has chloracne as a result of inservice 
exposure to herbicides or is otherwise related to his period 
of active military service.  Robinette, 8 Vet. App. at 77-78.



ORDER

Entitlement to service connection for chloracne is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

